In a negligence action to recover damages for personal injuries sustained by plaintiff Lena Levine and for loss of services and medical expenses incurred by her husband, plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Orange County, entered November 1, 1971, in their favor, upon a jury verdict of $3,520.20 for plaintiff Lena Levine and $220 for plaintiff Harry Levine. Judgment reversed, on the law, and new trial granted, solely on the issue of damages, with costs to abide the event, unless within 30 days after entry of the order to be made hereon, defendant serves and files in the office of the clerk of the trial court a written stipulation consenting to increase the verdict to $12,000 for plaintiff Lena Levine and $2,000 for plaintiff Harry Levine and to the entry of an amended judgment accordingly, in which event the judgment, as so increased and amended, is affirmed, with costs to appellants. The appeal did not present questions of fact. On August 4, 1967, while plaintiff Lena Levine was walking her dog, it was set upon by a dog owned by defendant. In the ensuing encounter, Mrs. Levine fell and sustained a compression fracture of the first lumbar vertebra. She was hospitalized for 17 days and thereafter was partially disabled while receiving medical treatment until November 9, 1967. The evidence established that she incurred considerable pain while in the hospital, *953was under treatment until November 9, 1967, still has a residual discomfort and will have a compression of the first lumbar vertebra as long as she lives. She was 55 years old at the time of the trial (in 1971). The medical expenses were $1,271.10 and loss of earnings was $900. In our opinion, the awards were inadequate to the extent indicated herein. Latham, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.